Case 2:19-cv-02384-TLP-dkv Document 30 Filed 09/12/19 Page 1 of 15             PageID 251



                      UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF TENNESSEE
                             WESTERN DIVISION
______________________________________________________________________________

TERESA YOUNG,

       Plaintiff,

v.                                              Case No. 2:19-cv-02384-TLP-dkv

DEPARTMENT OF THE TREASURY;
IRS; AND STEVEN T. MNUCHIN, UNITED
STATES SECRETARY OF THE TREASURY,

       Defendants.


        DEFENDANTS’ ANSWER TO PLAINTIFF’S AMENDED COMPLAINT/
                     AMENDMENT TO COMPLAINT1



       COME NOW, Defendants, by and through the United States Attorney for the Western

District of Tennessee, and respond to Plaintiff’s Amended Complaint/Amendment to Complaint

as follows:

     I. RESPONSE TO ALLEGATIONS REGARDING JURISDICTION AND PARTIES

1.     The allegations contained in Paragraph 1 of the Amended Complaint/Amendment to

       Complaint are denied.

2.     The allegations contained in Paragraph 2 of the Amended Complaint/Amendment to

       Complaint are denied.




1 Plaintiff filed an “Amended Complaint” on September 5, 2019 (DE #25) and an “Amendment to
Complaint” on September 9, 2019 (DE #28). The two documents appear to be identical with the
exception that the “Amendment to Complaint” includes an unnumbered introductory paragraph
that does not require a response.
Case 2:19-cv-02384-TLP-dkv Document 30 Filed 09/12/19 Page 2 of 15                  PageID 252



3.    The allegations contained in Paragraph 3 of the Amended Complaint/Amendment to

      Complaint are denied.

4.    The allegations contained in Paragraph 4 of the Amended Complaint/Amendment to

      Complaint are denied.

5.    In response to Paragraph 5 of the Amended Complaint/Amendment to Complaint,

      Defendants admit that Plaintiff appealed the Final Agency Decision in Case No. IRS-18-

      0237 to the EEOC (Appeal No. 0120181526) and filed her Complaint in District Court

      within 90 days of the EEOC’s decision denying her request for reconsideration that was

      issued on March 8, 2019 when 5 days is added to account for mailing.

6.    Defendants lack knowledge or information sufficient to form a belief about the truth of the

      allegations contained in Paragraph 6 of the Amended Complaint/Amendment to

      Complaint.

7.    In response to Paragraph 7 of the Amended Complaint/Amendment to Complaint,

      Defendants admit that Plaintiff filed her Complaint in the United States District Court for

      the Western District of Tennessee on June 11, 2019.

8.    Defendants lack knowledge or information sufficient to form a belief about the truth of the

      allegations contained in Paragraph 8 of the Amended Complaint/Amendment to

      Complaint.

9.    In response to Paragraph 9 of the Amended Complaint/Amendment to Complaint,

      Defendants deny committing discriminatory employment practices within the State of

      Tennessee or elsewhere.

10.   In response to Paragraph 10 of the Amended Complaint/Amendment to Complaint,

      Defendants admit that the Department of the Treasury (“Agency”) is an executive agency



                                         Page 2 of 15
Case 2:19-cv-02384-TLP-dkv Document 30 Filed 09/12/19 Page 3 of 15                   PageID 253



      of the United States government. Defendants admit that the Agency has offices in

      Memphis, Tennessee; Atlanta, Georgia; and Washington, D.C.

11.   The allegations contained in Paragraph 11 of the Amended Complaint/Amendment to

      Complaint are denied.

12.   In response to Paragraph 12 of the Amended Complaint/Amendment to Complaint,

      Defendants admit that the Agency meets the definition of a “person” under 42 U.S.C. §

      2000e and that 42 U.S.C. § 12111(7) incorporates the definition of “person” in 42 U.S.C.

      § 2000e, and that actions alleging disability discrimination against the United States must

      be brought pursuant to the Rehabilitation Act of 1973, 29 U.S.C. § 701, et seq. Further

      allegations are denied.

13.   The allegations contained in Paragraph 13 of the Amended Complaint/Amendment to

      Complaint are denied. The term “industry that affects individual and business taxation” is

      not defined in the referenced statutes.

14.   In response to Paragraph 14 of the Amended Complaint/Amendment to Complaint,

      Defendants admit that the Agency has more than 25,000 employees and that actions

      alleging disability discrimination against the United States must be brought pursuant to the

      Rehabilitation Act of 1973, 29 U.S.C. § 701, et seq. Further allegations are denied.

                    II. RESPONSE TO THE STATEMENT OF FACTS

15.   In response to Paragraph 15 of the Amended Complaint/Amendment to Complaint,

      Defendants admit that Plaintiff is a military veteran with disabilities who was hired by the

      Agency as a new hire Office Automation Clerk with a veteran’s preference on March 20,

      2017. It is denied that Plaintiff was hired under a special veteran’s program. Defendants




                                          Page 3 of 15
Case 2:19-cv-02384-TLP-dkv Document 30 Filed 09/12/19 Page 4 of 15                  PageID 254



      lack knowledge or information sufficient to form a belief about the truth of the remaining

      allegations.

16.   The allegations contained in Paragraph 16 of the Amended Complaint/Amendment to

      Complaint are denied.

17.   In response to Paragraph 17 of the Amended Complaint/Amendment to Complaint,

      Defendants admit that Ms. Yarbrough was aware that Plaintiff submitted a request for

      reasonable accommodations. Further allegations are denied.

18.   In response to Paragraph 18 of the Amended Complaint/Amendment to Complaint,

      Defendants admit that Plaintiff submitted a reasonable accommodation request to the

      Agency. Defendants lack knowledge or information sufficient to form a belief about the

      truth of the remaining allegations.

19.   In response to Paragraph 19 of the Amended Complaint/Amendment to Complaint,

      Defendants admit that Plaintiff filed an administrative EEO claim, IRS-17-0757, in August

      2017.

20.   Defendants lack knowledge or information sufficient to form a belief about the truth of the

      allegations contained in Paragraph 20 of the Amended Complaint/Amendment to

      Complaint.

21.   In response to Paragraph 21 of the Amended Complaint/Amendment to Complaint,

      Defendants admit that Plaintiff returned to work on January 2, 2018 after the furlough.

      Defendants lack knowledge or information sufficient to form a belief about the truth of the

      remaining allegations.




                                            Page 4 of 15
Case 2:19-cv-02384-TLP-dkv Document 30 Filed 09/12/19 Page 5 of 15                   PageID 255



22.   In response to Paragraph 22 of the Amended Complaint/Amendment to Complaint,

      Defendants admit that Plaintiff was on unpaid furlough when mediation was conducted on

      November 2, 2017. Further allegations are denied.

23.   The allegations contained in Paragraph 23 of the Amended Complaint/Amendment to

      Complaint are admitted.

24.   The allegations contained in Paragraph 24 of the Amended Complaint/Amendment to

      Complaint are denied.

25.   The allegations contained in Paragraph 25 of the Amended Complaint/Amendment to

      Complaint are denied.

26.   In response to Paragraph 26 of the Amended Complaint/Amendment to Complaint,

      Defendants admit that Plaintiff filed EEO complaint IRS-18-0237 which, at the informal

      stage, included a claim of sexual harassment. Plaintiff did not pursue the sexual harassment

      claim at the formal stage of the complaint.

27.   In response to Paragraph 27 of the Amended Complaint/Amendment to Complaint,

      Defendants admit that the Failure to Follow Directive Memorandum dated January 24,

      2018 related to Plaintiff’s failure to move to her designated seat, which was approved due

      to her Reasonable Accommodation request. Further allegations are denied.

28.   Paragraph 28 of the Amended Complaint/Amendment to Complaint contains statements

      of law that require no response. To the extent that the paragraph can be construed to assert

      any allegation of fact, it is denied.

29.   The allegations contained in Paragraph 29 of the Amended Complaint/Amendment to

      Complaint are denied.




                                              Page 5 of 15
Case 2:19-cv-02384-TLP-dkv Document 30 Filed 09/12/19 Page 6 of 15                     PageID 256



30.   In response to Paragraph 30 of the Amended Complaint/Amendment to Complaint,

      Defendants admit that Plaintiff submitted a reasonable accommodation request for a

      different cubicle and the new cubicle was offered to her in January 2018. Plaintiff did not

      inform her manager that she was having computer problems, but the manager observed

      Plaintiff communicating with the IT helpdesk regarding her computer.               Plaintiff

      complained about not having keys to the cabinets in her cubicle, and management

      instructed her how to obtain the correct keys. Further allegations are denied.

31.   In response to Paragraph 31 of the Amended Complaint/Amendment to Complaint,

      Defendants admit that during EEO counseling in Case No. IRS-18-0237, Plaintiff alleged

      sexual harassment, she complained about her cubicle, and she objected to the

      accommodation that had been provided in January 2018. Plaintiff failed to pursue these

      issues when she filed the formal complaint in Case No. IRS-18-0237. Further allegations

      are denied.

32.   In response to Paragraph 32 of the Amended Complaint/Amendment to Complaint,

      Defendants admit that mediation was conducted on February 28, 2018 in Case No. IRS-

      18-0237 and that it was unsuccessful, and that informal counseling ended on March 6,

      2018. Further allegations are denied.

33.   The allegations contained in Paragraph 33 of the Amended Complaint/Amendment to

      Complaint are denied.

34.   Defendants lack knowledge or information sufficient to form a belief about the truth of the

      allegations contained in Paragraph 34 of the Amended Complaint/Amendment to

      Complaint.




                                          Page 6 of 15
Case 2:19-cv-02384-TLP-dkv Document 30 Filed 09/12/19 Page 7 of 15                    PageID 257



35.   The allegations contained in Paragraph 35 of the Amended Complaint/Amendment to

      Complaint are denied.

36.   In response to Paragraph 36 of the Amended Complaint/Amendment to Complaint,

      Defendants admit that March 10–11, 2018 was a weekend and that Department Manager

      Mary Yarbrough issued Plaintiff’s termination letter to her on March 12, 2018. Defendants

      admit that collecting an employee’s badge is part of the termination process.

37.   In response to Paragraph 37 of the Amended Complaint/Amendment to Complaint,

      Defendants deny that Plaintiff’s termination was based on only two incidents.

38.   In response to Paragraph 38 of the Amended Complaint/Amendment to Complaint,

      Defendants deny that Plaintiff was written up in January 2018 based on a request for

      reasonable accommodations. Defendants admit that termination due to a request for

      reasonable accommodations or as retaliation is in violation of the law, but deny that the

      Agency terminated Plaintiff’s employment on either basis.

39.   In response to Paragraph 39 of the Amended Complaint/Amendment to Complaint,

      Defendants admit that the Failure to Follow Instructions/Directives Memorandum dated

      February 22, 2018 related to Plaintiff’s failure to report to Sirina Wilkins for filing as

      directed. Further allegations are denied.

40.   In response to Paragraph 40 of the Amended Complaint/Amendment to Complaint,

      Defendants admit that termination due to a request for reasonable accommodations or as

      retaliation is in violation of the law, but deny that the Agency terminated Plaintiff’s

      employment on either basis.

41.   The allegations contained in Paragraph 41 of the Amended Complaint/Amendment to

      Complaint are denied.



                                          Page 7 of 15
Case 2:19-cv-02384-TLP-dkv Document 30 Filed 09/12/19 Page 8 of 15                     PageID 258



                     III. RESPONSE TO THE CLAIM FOR RELIEF

42.   In response to Paragraph 42 of the Amended Complaint/Amendment to Complaint,

      Defendants admit that Plaintiff is an individual with a “disability” as defined in 42 U.S.C.

      § 12102, and that 29 U.S.C. § 705(20)(B) incorporates the definition of “disability” from

      42 U.S.C. § 12102.

43.   In response to Paragraph 43 of the Amended Complaint/Amendment to Complaint,

      Defendants admit that it is unlawful to discriminate against federal probationary employees

      on the basis of disability or to retaliate against them for participation in EEO activities.

      Further allegations are denied.

44.   In response to Paragraph 44 of the Amended Complaint/Amendment to Complaint,

      Defendants admit that Plaintiff is a “qualified individual” as defined in 42 U.S.C. §

      12111(8) with respect to the position of Office Automation Clerk, and that actions alleging

      disability discrimination against the United States must be brought pursuant to the

      Rehabilitation Act of 1973, 29 U.S.C. § 701, et seq. Further allegations are denied.

45.   In response to Paragraph 45 of the Amended Complaint/Amendment to Complaint,

      Defendants deny that Plaintiff did not receive comparable working technology to that of

      her peers. Defendants lack knowledge or information sufficient to form a belief about the

      truth of the remaining allegations.

46.   In response to Paragraph 46 of the Amended Complaint/Amendment to Complaint,

      Defendants deny that Plaintiff was retaliated against. The remainder of the paragraph

      contains statements of law that require no response. To the extent that the remainder of

      the paragraph can be construed to assert any additional allegation of fact, it is denied.




                                            Page 8 of 15
Case 2:19-cv-02384-TLP-dkv Document 30 Filed 09/12/19 Page 9 of 15                     PageID 259



47.   Paragraph 47 of the Amended Complaint/Amendment to Complaint contains statements

      of law that require no response. To the extent that the paragraph can be construed to assert

      any allegation of fact, it is denied. Defendants also note that the underlying administrative

      complaint does not contain whistleblower allegations.

48.   In response to Paragraph 48 of the Amended Complaint/Amendment to Complaint,

      Defendants admit that Plaintiff was not provided advance notice and an opportunity to

      respond before her employment was terminated. Plaintiff was a probationary employee

      who was terminated for post-employment conduct reasons.              The remainder of the

      paragraph contains statements of law that require no response. To the extent that the

      remainder of the paragraph can be construed to assert any additional allegation of fact, it is

      denied.

49.   In response to Paragraph 49 of the Amended Complaint/Amendment to Complaint,

      Defendants admit that Plaintiff, a probationary employee, did not receive an annual

      evaluation. Plaintiff, however, was not removed for performance; rather, her removal was

      based on misconduct. Defendants deny that Plaintiff never received training from the

      management team. Defendants lack knowledge or information sufficient to form a belief

      about the truth of the allegations regarding whether Plaintiff should have been provided

      with an annual evaluation in January 2018. The remainder of the paragraph contains

      statements of law that require no response. To the extent that the remainder of the

      paragraph can be construed to assert any additional allegation of fact, it is denied.

50.   In response to Paragraph 50 of the Amended Complaint/Amendment to Complaint,

      Defendants admit that Plaintiff was a Bargaining Unit (BU) employee as defined in the

      Negotiated Agreement between the IRS and the National Treasury Employees Union



                                           Page 9 of 15
Case 2:19-cv-02384-TLP-dkv Document 30 Filed 09/12/19 Page 10 of 15                    PageID 260



       (NTEU). Plaintiff was hired as a seasonal employee, and signed a Seasonal Work

       Agreement prior to the final offer of employment. The Seasonal Work Agreement lists the

       expected season of work, but does not guarantee that work will be available, nor does it

       guarantee that the employee will be retained. Further allegations are denied.

 51.   The allegations contained in Paragraph 51 of the Amended Complaint/Amendment to

       Complaint are denied.

 52.   In response to Paragraph 52 of the Amended Complaint/Amendment to Complaint,

       Defendants admit that Article 12, Section 4 of the 2016 Negotiated Agreement between

       the IRS and the National Treasury Employees Union sets out how the date of an employee’s

       evaluation is determined. Defendants admit that Plaintiff did not receive an annual

       evaluation in January 2018. Defendants lack knowledge or information sufficient to form

       a belief about the truth of the allegations regarding whether Plaintiff should have been

       provided with an annual evaluation in January 2018.

 53.   In response to Paragraph 53 of the Amended Complaint/Amendment to Complaint,

       Defendants admit that Article 12, Section 3 of the 2016 Negotiated Agreement between

       the IRS and the National Treasury Employees Union and 5 U.S.C. § 4302 require that

       critical job elements be issued to employees. 5 U.S.C. § 9508 explains the requirement for

       a retention standard for IRS employees. Further allegations are denied.

 54.   In response to Paragraph 54 of the Amended Complaint/Amendment to Complaint,

       Defendants admit that discrimination against probationary employees is prohibited.

       Further allegations are denied.

 55.   In response to Paragraph 55 of the Amended Complaint/Amendment to Complaint,

       Defendants admit that during Plaintiff’s EEO counseling in Case No. IRS-18-0237, she



                                          Page 10 of 15
Case 2:19-cv-02384-TLP-dkv Document 30 Filed 09/12/19 Page 11 of 15                     PageID 261



       claimed that a manager watched her and that made her feel sexually harassed. Plaintiff,

       however, did not raise this issue when she filed her formal complaint in Case No. IRS-18-

       0237 so this issue has been waived and is not properly before the Court. Defendants admit

       that Plaintiff has alleged that she was discriminated against on the basis of disability and

       for requesting reasonable accommodations.

 56.   The allegations contained in Paragraph 56 of the Amended Complaint/Amendment to

       Complaint are denied.

 57.   Defendants lack knowledge or information sufficient to form a belief about the truth of the

       allegations contained in Paragraph 57 of the Amended Complaint/Amendment to

       Complaint regarding whether Plaintiff wore a brace to work and whether she was limited

       and/or slowed in certain functions. Defendants admit that it is unlawful to discriminate

       against someone on the basis of disability, but deny that Plaintiff was discriminated against

       on the basis of disability. The remainder of the paragraph contains statements of law that

       require no response. To the extent that the remainder of the paragraph can be construed to

       assert any additional allegation of fact, it is denied.

 58.   In response to Paragraph 58 of the Amended Complaint/Amendment to Complaint,

       Defendants deny that Plaintiff was terminated due to the failures of management; rather,

       Plaintiff was terminated due to her misconduct.

 59.   The allegations contained in Paragraph 59 of the Amended Complaint/Amendment to

       Complaint are denied.

 60.   The allegations contained in Paragraph 60 of the Amended Complaint/Amendment to

       Complaint are denied.




                                            Page 11 of 15
Case 2:19-cv-02384-TLP-dkv Document 30 Filed 09/12/19 Page 12 of 15                    PageID 262



 61.   In response to Paragraph 61 of the Amended Complaint/Amendment to Complaint,

       Defendants admit that the Failure to Follow Instructions/Directives Memorandum dated

       February 22, 2018 related to Plaintiff’s failure to report to Sirina Wilkins for filing as

       directed. Further allegations are denied.

 62.   Paragraph 62 of the Amended Complaint/Amendment to Complaint contains statements

       of law that require no response. To the extent that the paragraph can be construed to assert

       any allegation of fact, it is denied.

 63.   In response to Paragraph 63 of the Amended Complaint/Amendment to Complaint,

       Defendants admit that according to the EEO counseling report signed by counselor Aurora

       Lara on March 6, 2018, mediation was held in Case No. IRS-18-0237 and that there was

       no resolution.

 64.   Defendants lack knowledge or information sufficient to form a belief about the truth of the

       allegations contained in Paragraph 64 of the Amended Complaint/Amendment to

       Complaint.

 65.   In response to Paragraph 65 of the Amended Complaint/Amendment to Complaint,

       Defendants admit that Plaintiff’s employment was terminated on March 12, 2018 and that

       Plaintiff appealed the Final Agency Decision in Case No. IRS-18-0237 to the EEOC where

       it was assigned Appeal No. 0120181526.

 66.   In response to Paragraph 66 of the Amended Complaint/Amendment to Complaint,

       Defendants admit that Plaintiff is a veteran with disabilities, but deny that she was denied

       any accommodations.

 67.   The allegations contained in Paragraph 67 of the Amended Complaint/Amendment to

       Complaint are denied.



                                               Page 12 of 15
Case 2:19-cv-02384-TLP-dkv Document 30 Filed 09/12/19 Page 13 of 15                     PageID 263



 68.   In response to Paragraph 68 of the Amended Complaint/Amendment to Complaint,

       Defendants admit that Plaintiff filed two previous formal administrative complaints, Case

       Nos. IRS-18-0237 and IRS-18-0410, and one claim was resolved informally in Case No.

       IRS-17-0757. Further allegations are denied.

 69.   Paragraph 69 of the Amended Complaint/Amendment to Complaint contains statements

       of law that require no response. To the extent that the paragraph can be construed to assert

       any allegation of fact, it is denied.

 70.   Paragraph 70 of the Amended Complaint/Amendment to Complaint contains statements

       of law that require no response. To the extent that the paragraph can be construed to assert

       any allegation of fact, it is denied.

 71.   Paragraph 71 of the Amended Complaint/Amendment to Complaint contains statements

       of law that require no response. To the extent that the paragraph can be construed to assert

       any allegation of fact, it is denied.

                         IV. RESPONSE TO PRAYER FOR RELIEF

 72.   Defendants deny that Plaintiff is entitled to the relief requested in Paragraphs 1-7 of the

       Prayer for Relief in the Amended Complaint/Amendment to Complaint or any relief in

       this action.

                               V. RESPONSE TO CONCLUSION

 73.   In response to Plaintiff’s unnumbered paragraphs in the Conclusion of the Amended

       Complaint/Amendment to Complaint, Defendants deny that a continuance should be

       granted. On July 17, 2019, the EEOC entered an order dismissing the matter pending

       before the Commission in EEOC No. 490-2019-00087X (Agency No. IRS-18-0410)

       because, by filing the Complaint in the present action, Plaintiff unequivocally indicated her



                                               Page 13 of 15
Case 2:19-cv-02384-TLP-dkv Document 30 Filed 09/12/19 Page 14 of 15                      PageID 264



       intention to seek relief in federal district court. The EEOC also ordered the Agency to

       issue a Final Agency Decision, which the Agency did on July 30, 2019, noting that it would

       fully implement the Administrative Judge’s dismissal. Defendants would also note that

       the Court has already denied Plaintiff’s Motion for Appointment of Counsel.



 74.   Having fully answered the allegations of Plaintiff’s Amended Complaint/Amendment to

       Complaint, any allegation not previously admitted or denied is hereby denied.



                       DEFENSES AND AFFIRMATIVE DEFENSES

 1.    The Agency head, in his official capacity, is the only proper defendant for employment

       discrimination claims under Title VII of the Civil Rights Act of 1964 and the Rehabilitation

       Act of 1973.

 2.    Plaintiff’s Amended Complaint/Amendment to Complaint fail to state a claim upon which

       relief can be granted.

 3.    Plaintiff has failed to administratively exhaust certain of her claims.

 4.    Some of Plaintiff’s claims are barred by the applicable statute of limitations.

 5.    Upon information and belief, Plaintiff has failed to mitigate her damages.

 6.    Defendants’ actions were based on legitimate factors, and were not based on

       discriminatory, retaliatory, or other unlawful motives.

 7.    This action or any relief sought by Plaintiff is barred, in whole or in part, because the

       Defendants may have additional defenses that cannot now be articulated due to the

       generality of Plaintiff’s pleadings and the fact that discovery has not been completed.

       Accordingly, Defendants reserve the right to supplement the foregoing and to raise



                                           Page 14 of 15
Case 2:19-cv-02384-TLP-dkv Document 30 Filed 09/12/19 Page 15 of 15                      PageID 265



        additional defenses as may appear as the case progresses.

      WHEREFORE, Defendants respectfully request that the Amended Complaint/Amendment

 to Complaint be dismissed in its entirety and the Defendant be granted such other and further relief

 as is deemed just and proper.


                                                      Respectfully submitted,

                                                      D. MICHAEL DUNAVANT
                                                      UNITED STATES ATTORNEY

                                                      By: /s/ M. Jason Martin
                                                      M. Jason Martin (TN #27404)
                                                      Monica M. Simmons-Jones (TN #18892)
                                                      ASSISTANT UNITED STATES ATTORNEYS
                                                      UNITED STATES ATTORNEY’S OFFICE
                                                      WESTERN DISTRICT OF TENNESSEE
                                                      167 North Main Street, Suite 800
                                                      Memphis, Tennessee 38103
                                                      (901) 544-4231
                                                      jason.martin3@usdoj.gov
                                                      monica.simmons@usdoj.gov



                                 CERTIFICATE OF SERVICE

          I, M. Jason Martin, Assistant United States Attorney for the Western District of Tennessee,
 certify that the foregoing was filed via the Court’s CM/ECF system and thereby served on Plaintiff,
 Teresa Young, this 12th day of September 2019.


                                                      /s/ M. Jason Martin
                                                      M. Jason Martin
                                                      ASSISTANT UNITED STATES ATTORNEY




                                            Page 15 of 15
